Title: Notes of Consultations with Heads of Departments, 26 July 1807
From: Jefferson, Thomas
To: 


                        
                            
                                26 July 1807
                            
                        
                        Notes of Consultations. 1807.
                        July 26
                        Norfolk. agreed that all the militia at this place, & on both sides of James river to be dismissed,
                            except 1. an artillery company to serve the spare guns at Norfolk, and to be trained to their management. 2. a troop of
                            cavalry to patrole the country in the vicinity of the squadron, as well to cut off their supplies as to give notice of any
                            sudden danger: to meet which the militia of the borough & neighboring counties must hold themselves in readiness to
                            march at a moment’s warning. a Major to command the 2. companies of artillery & cavalry
                        Offensive measures.
                        Prepare all necessaries for an attack of Upper Canada & the upper part of Lower Canada, as far as the
                            mouth of Richlieu river.
                        Prepare also to take possession of the islands of Campobello &c. in the bay of Passamaquoddy
                        The points of attack in Canada to be 1. Detroit. 2. Niagara. 3. Kingston. 4. Montreal
                  
                     
                        
                           1. Detroit.
                           300.
                           militia of Michigan.
                        
                        
                           
                           1000.
                           do. from the state of Ohio.
                        
                        
                           
                           100.
                           regulars from forts Detroit &  Fort Wayne
                        
                        
                           
                           
                           1400
                        
                        
                           2. Niagara.
                           1500.
                           militia from Pensylvania & Genesee.
                        
                        
                           
                           
                           one artillery company of regulars from Niagara.
                        
                        
                           
                           
                           1000
                        
                        
                           3. Kingston.
                           1500.
                           militia from New York
                        
                        
                           
                           
                           1500
                        
                     
                     
                        
                           4. Montreal.
                           1500.
                            militia from
                           New York.
                        
                        
                           
                           2000.
                           
                           Vermont.
                        
                        
                           
                           1000.
                           
                           Massachusets
                        
                        
                           
                           1000.
                           
                           New Hampshire
                        
                        
                           
                           
                           5500
                           
                        
                        
                           5. Campobello
                           500.
                           militia from
                           Maine
                        
                        
                           
                           [300]
                           militia
                           
                        
                        
                           General officers for the attack on
                           Detroit Gen. Hull.
                        
                        
                           
                           
                           
                           Niagara.
                        
                        
                           
                           
                           
                           Kingston. Gansevoort.
                        
                        
                           
                           
                           
                           Montreal.
                        
                        
                           
                           
                           
                           Campobello. Colo. Trescott or Brigadr. Genl. Chandler.
                        
                     
                  
                        
                         it is understood that every thing which is not already in the neighborhood of the places can be got &
                            carried as fast as the men can be collected & marched except provns to Detroit. half tents & travelling carriages for artillery to be made.
                        Measures to be taken for obtaining information
                  
                     
                        
                           
                           from
                           Detroit through 
                           Genl. Hull.
                        
                        
                           
                           
                           Niagara 
                           Erastus Granger.
                        
                        
                           
                           
                           Kingston.
                           
                        
                        
                           
                           
                           Montreal. Sac
                           Saillée.
                        
                        
                           
                           
                           Quebec.
                           
                        
                        
                           
                           
                           Halifax.
                           some person to be covered under a commission of agency for some merchant who may have a vessel there under adjudication.
                        
                     
                  
                        
                        The Secretary at War to recommend to the Governors to press for 12. month volunteers under the last act,
                            rather than 6. month do. under the former.
                    